Title: To Thomas Jefferson from George Washington, 28 January 1792
From: Washington, George
To: Jefferson, Thomas


          
            My dear Sir
            28th. Jany. 1792.
          
          Enclosed is the rough draught of a letter to G.M.—I pray you to examine it, and alter any word, or sentence you may think too strong; or the whole of it, retaining my object; from which I shall make a fair copy and then take a press one: be not scrupulous therefore in making the alterations you judge necessary.—In the course of tomorrow I will send you the letter to be made up with your dispatches.—Yrs. sincerely,
          
            G W
          
        